Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
	The present application, filed on December 22, 2020, in which claims 1-3 were presented for examination, of which claim 1 was amended, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on December 22, 2020 have been fully considered but they are not persuasive. 
	Applicants 1st Argument: Claim 1 of the present application claims "creating a yarn reserve on an empty take-up package by using a ratio of take-up speed of the produced twist to an actual rotation speed of the spindle rotor, the actual rotation speed of the spindle rotor being increased in comparison with a production spindle rotational speed used during the creation of the yarn reserve." The Office Action points to Moore 
Moore does not teach or suggest increasing the rotational speed during the start-up period as required by the claims. In other words, Moore only relates to rotational speed, not rotational acceleration.
Examiners response: Examiner respectfully disagrees since one of ordinary skill in the art would recognize that the rotational speed is increased in comparison with a production spindle rotational speed from the time the machine is activated until it reaches a fixed speed. 

Applicants 2nd Argument: Applicant contends that the element "with a spindle hollow shaft, which has a lateral outlet opening arranged below the spindle pot at a distance from the spindle hollow shaft" is not taught or suggested in Schlagenhaft. The Office Action points to a distance between what is identified as a spindle pot and a lateral outlet opening, but the claims state the distance to be -4- between the spindle hollow shaft and the lateral outlet opening. Because the lateral outlet opening is formed at the spindle hollow shaft in Schlagenhaft, there is no distance between the two elements as claimed. It is the position of Applicant that a person of skill in the art would not be motivated to combine these references to make the proposed combination. Applicant submits that the cited motivation improperly relies on hindsight and Applicant's specification for the support for rejection of the claims on the grounds that the claims are obvious and that a person of skill in the art would be motivated to combine the references. 
	Examiners Response: Examiner respectfully disagrees because the annotated examiner drawing is exaggerated to show there is a lateral outlet opening arranged below the spindle pot at a distance from the spindle hollow shaft. One of ordinary skill in the art would recognize in reality the distance is very small, from the spindle hollow shaft, in order to prevent yarn from being un-tensioned.

	Applicants 3rd argument: Furthermore, Applicant submits that neither Schlagenhaft nor Moore meet the limitations of Claim 3. In claim 3, the acceleration is increased by a factor of 1.2 during the run-up of the spindle rotor. The Examiner cites to Moore in attempt to show that this limitation is satisfied, but Moore only discusses the relative velocity of effect yarn is greater than the relative velocity of carrier yarn. Thus, this combination does not teach or suggest the feature of claim 3.
	Examiners Response: Examiner respectfully disagrees since one of ordinary skill in the art would recognize that the acceleration is increased from the time the machine is activated until it reaches a fixed speed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schlagenhaft (US PG Pub. 2011/0126506) in view of T. B. Moore, JR (US Patent 2,864,230) as best understood.
	Regarding claim 1, Schlagenhaft discloses a method for starting a spindle of a cabling or two-for-one twisting machine at the start of a spindle journey (Par. 0007, Lines: 1-3), wherein the cabling or two-for-one twisting machine (1, Fig. 1) has at least one workstation (combination of 4, 12, and 2), each workstation (combination of 4, 12, and 2) having a spindle pot (15) at rest during the twisting for holding a first feed package (inside of element 15, Par. 0027, Lines: 20-21) and having a rotating, hollow spindle rotor (3) with a spindle hollow shaft (3), which has a lateral outlet opening (see fig. below) arranged below the spindle pot (15) at a distance (see Fig. below) from the spindle hollow shaft (3), wherein an outer yarn (B) pulled from a second feed package (7) is wound around an inner yarn (16) pulled from the first feed package (inside element 15, Par. 0027, Lines: 20-21) and wherein the outer yarn (B) is guided through the spindle hollow shaft (3) and through the lateral outlet opening (see fig. below)  thereof and in a yarn balloon (examiner notes a “yarn balloon” is shown in Fig. 1) orbiting the spindle pot (15) to a yarn-guiding device (9), which is arranged above the spindle (15, Fig. 1) in extension of a spindle axis (see Fig. below) and which merges two yarn supplies (combination of inside of element 15 and 7), and a winding device (13) is present, in which the winding device (13) creates a produced twist (see Fig. below) that is wound onto a take-up package (14, Fig. 1), 	
	characterized in that 
	the method comprising: 
creating a yarn reserve (combination of 12 and “produced twist” shown below) on an empty take-up package (examiner notes the take-up package 14 would be empty because the bobbin has to be empty in order to collect yarn).

    PNG
    media_image1.png
    725
    451
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated
	Schlagenhaft does not disclose a ratio of take-up speed of the produced twist to an actual rotation speed of the spindle rotor. 
	However, T. B. Moore, JR “Moore” teaches yet another machine for creating a yarn reserve, wherein Moore teaches a ratio of take-up speed of the produced twist to an actual rotation speed of the spindle rotor (Col. 2, Lines: 21-22, examiner notes the “take-up speed of the produced twist” is produced by elements 12 and 13, and the “actual rotation speed of the spindle rotor” is produced by elements 33 and 34), the actual rotation speed of the spindle rotor being increased in comparison with a production spindle rotational speed used during the creation of the yarn reserve (Col. 2, Lines: 20-24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the completed yarn reserve disclosed by Schlagenhaft, by increasing the ratio of the take-up speed of the twist to the rotation speed of the spindle rotor as taught by Moore, in order to tension the yarn so the produced twist can remain structurally stable 

	Regarding claim 2, Schlagenhaft in view of Moore disclose the invention substantially as claimed above. 
	They do not explicitly disclose the take-up speed is increased during the creation of the yarn reserve in comparison with the take-up speed during production.
	It is notated that a person of ordinary skill in the art would recognize that from when the machine is turned on it, the take-up speed to create the yarn reserve would gradually increase, throughout production, until it reaches a fixed speed, in order to prevent the produced twist from sagging or becoming tangled during the creation of the yarn reserve.

	Regarding claim 3, Schlagenhaft in view of Moore disclose that a run-up of the spindle rotor occurs with at least an acceleration increased by a factor of 1.2 during creation of the yarn reserve (Col. 3, Lines: 57-58 and 65-67 of Moore).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732               

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732